Citation Nr: 0427200	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury, to include plantar calcaneal spurring and 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1974 to April 1976.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the appellant's claim of 
entitlement to service connection for the residuals of a 
right foot injury, to include a plantar calcaneal spur and 
plantar fasciitis.

In May 2003, a Travel Board hearing was held at the RO before 
the undersigned, who is the Acting Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.  Thereafter, the 
Board remanded the case for additional development; the case 
has now been returned to the Board for appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The Board remanded the case, in November 2003, for the RO to 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) was completed.  In January 2004, the RO sent the 
appellant a Supplemental Statement of the Case (SSOC) at his 
address of record.  The United States Postal Service (USPS) 
returned the SSOC letter as refused, but it is unknown who 
refused the mail.  In February 2004, the RO sent the 
appellant a notice letter at his address of record; the USPS 
again returned the letter as refused.  In March 2004, the RO 
sent the appellant another notice letter concerning the 
transfer of his appeal to the Board at his address of record.  
The USPS returned the letter; no reason was given.  It does 
not appear that the RO undertook any action to discover why 
the letters were refused/not delivered.  The RO could have 
contacted the person listed on the appellant's January 2002 
VA Form 21-526, or the facility where the appellant was 
living, or the appellant's representative to ascertain the 
circumstances of the USPS returns to the RO, but the RO did 
not take any of those actions and simply returned the case to 
the Board.  

Review of the appellant's service medical records reveals 
that the appellant underwent a medical examination for 
entrance into the Army Reserve on August 15, 1978.  It is 
unknown whether or not the appellant was thereafter accepted 
into the Reserves or the National Guard.  If he was, then the 
associated Reserve or National Guard medical records should 
be obtained and associated with the claims file.

In addition, the appellant testified at his Travel Board 
hearing that he had received treatment for his claimed foot 
disorder at a VA facility.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board also notes that, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must obtain these 
outstanding VA records, which may well contain significant 
medical findings and conclusions.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim on appeal and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.  

2.  The RO should take all appropriate 
steps, with assistance of the appellant's 
representative as needed, to ascertain 
whether or not the appellant was ever a 
member of the Reserves or the National 
Guard.  If he was, the RO should secure 
the associated Reserve or National Guard 
service medical records or alternative 
records for the appellant.  The veteran 
should be specifically told of the 
possible sources of information or 
evidence that may be helpful to his claim 
of service connection.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should take all appropriate 
steps, with assistance from his 
representative as needed, to make sure 
that the appellant was the person who 
refused the January 2004 SSOC and the 
February 2004 notice letter.  With 
assistance from his representative as 
needed, the RO should ascertain the 
appellant's current address and resend 
the three returned VA documents.  If they 
are refused, the RO should document the 
circumstances of the refusal, or if non-
deliverable, take all appropriate action.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.

5.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed and 
an addendum added by the doctor who 
examined the appellant in March 2002.  If 
that doctor is not available, other 
equivalent personnel may accomplish the 
review.  The reviewer should consider the 
information in the claims file and the 
data added since the March 2002 
examination to provide an opinion as to 
the etiology and onset of the claimed 
right foot disorders, if present.  

In particular, the reviewer should offer 
an opinion as to whether it is at least 
as likely as not that each of the 
appellant's diagnosed right foot 
conditions is attributable to any disease 
or incident suffered during his active 
military service from June 1974 to April 
1976.  He or she should review the entire 
claims file, including service medical 
records, and provide opinions on the 
following questions as appropriate: 
(a) what is (are) the correct 
diagnosis (diagnoses) for the appellant's 
current right foot disorder(s)? 
(b) based on the records in the 
claims file, what is (are) the 
approximate onset date(s) for the 
appellant's right foot condition(s)? 
(c) is it as least as likely as not 
that the appellant's current right foot 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service?
(d) what is the degree of medical 
probability that the appellant's right 
foot disorder(s) is (are) attributable 
to, or related to, any disease or 
incident suffered prior to service, any 
disease or incident suffered after 
service, or to a combination of such 
causes or to some other cause or causes, 
such as post-service employment or 
accidents?
(e) did any of the appellant's 
currently diagnosed right foot 
disorder(s) exist prior to his military 
service? (distinguishing those that are 
acquired from those that are 
developmental or congenital, if 
appropriate);
(f) if the reviewer finds a 
preexisting condition, was that 
preexisting disorder aggravated by or made 
worse as a result of the appellant's 
military service?
(If deemed necessary, an examination 
should again be conducted to answer these 
questions.)

6.  Upon receipt of the report of the VA 
reviewer, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


